Filed 2/21/14 P. v. Ortega CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059356

v.                                                                       (Super.Ct.No. FVI1203105)

SERGIO ORTEGA,                                                           OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Debra Harris,

Judge. Affirmed.

         Richard Glen Boire, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

                                                INTRODUCTION

         On November 29, 2012, a felony complaint, later deemed an information, charged

defendant and appellant Sergio Ortega with first degree residential burglary under Penal



                                                             1
Code1 section 459 (count 1), a strike as defined under sections 1192.7, subdivision (c),

and 667.5, subdivision (c).

       On June 4, 2013, defendant pled not guilty at his arraignment.

       On June 13, 2013, under the terms of a negotiated plea agreement, defendant

withdrew his earlier plea and entered a plea of nolo contendere as to count 1. That same

day, the court sentenced defendant to two years in state prison and award 440 days of

credit for time served (220 actual days and 220 conduct credits). The court ordered the

sentence to run concurrent with any other sentence defendant may be obliged to serve.

       On July 29, 2013, defendant filed a timely notice of appeal.

                                STATEMENT OF FACTS

       On or about October 10, 2012, defendant broke into his ex-wife’s home and stole

her laptop computer.2

                                        ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       1   All statutory references are to the Penal Code unless otherwise specified.

       2 Because defendant entered a plea of nolo contendere, waived a probation report,
and was sentenced the same day as his plea, the statement of facts is derived from the
police report, which defendant stipulated as setting forth a factual basis for his plea.


                                              2
       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                    DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                              RICHLI
                                                                                           J.


We concur:


RAMIREZ
                       P. J.


KING
                          J.




                                            3